OPINION
By LLOYD, J.
The policy. of insurance contained the following provision:
“Facility of Payment — It is understood and agreed that the said company may make any payment or grant any non-forfeiture provision provided for in this policy to any relative by blood or connection -by marriage of the Insured, or to any person appearing to said Company to be equitably *252entitled to the same by reason of having incurred expenses on behalf of the Insured, for his or her burial, or, if the Insured be more than fifteen years of age at the date of this! Policy, for any other purpose, and the production by the Company of a receipt signed by any or either of said persons or of other sufficient proof of such payment or grant of such provision to any or either of them shall be conclusive evidence that such payment or provision has been made or granted to the person or persons entitled thereto, and that all claims under this Policy have been fully satisfied.”
In our opinion, the undisputed facts in the instant Case justified and required the action taken by the trial court.
Prudential Insurance Co. v Tamlyn, 24 Court of Appeals Opinions, Sixth District, unreported, p. 327.
The judgment is affirmed.
OVERMYER and KLINGER, JJ, concur.